                Case 3:18-cv-03472-EDL Document 45 Filed 01/16/19 Page 1 of 2



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 ADRIENNE ZACK (CABN 291629)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7031
 6        FAX: (415) 436-6748
          adrienne.zack@usdoj.gov
 7
   Attorneys for Defendant
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN FRANCISCO DIVISION
11

12   SIERRA CLUB,                                      )   CASE NO. 3:18-CV-3472-EDL
                                                       )
13            Plaintiff,                               )   DEFENDANT’S RESPONSE TO PLAINTIFF’S
                                                       )   ADMINISTRATIVE MOTION TO LIFT STAY
14       v.                                            )   OF DEADLINE TO MEET AND CONFER AND
                                                       )   FILE UPDATE
15   UNITED STATES ENVIRONMENTAL                       )
                                                       )
16   PROTECTION AGENCY,                                )
                                                       )
17            Defendant.                               )
                                                       )
18

19            Pursuant to the Court’s Order of January 15, 2019, ECF No. 44 and Civil Local Rule 7-11,
20 Defendant hereby responds to Plaintiff’s motion to lift the Court’s January 2, 2019 stay order, ECF No.

21 42.

22            While the Environmental Protection Agency (“EPA”) has no policy objection to continuing with
23 this matter and meeting and conferring with Plaintiff, it is constrained, as previously articulated in its

24 motion for stay, by the lack of funding to continue agency work during the lapse in appropriations. The

25 Anti-Deficiency Act, 31 U.S.C. §1341, as construed by the Attorney General, provides that, in the

26 absence of appropriated funds, no obligation can be incurred except for the protection of life and

27 property, the orderly suspension of operations, or as otherwise authorized by law. This means that

28 Department of Justice (“DOJ”) attorneys and EPA staff are prohibited from working, even on a

     DEF. RESP. TO PLTF’S ADMIN. MOT. TO LIFT STAY
     3:18-CV-3472-EDL
              Case 3:18-cv-03472-EDL Document 45 Filed 01/16/19 Page 2 of 2



 1 volunteer basis, on non-excepted matters. 31 U.S.C. §1342. However, if a court denies a request (or in

 2 this case reverses a previously granted request) from the Government to stay a civil matter, “the

 3 Government will comply with the court’s order, which would constitute express legal authorization for

 4 the activity to continue.” U.S. Dep’t of Justice, FY 2019 Contingency Plan 3, 8 (Jan. 10, 2019),

 5 https://www.justice.gov/jmd/page/file/1015676/download; see also U.S. Envt’l Prot. Agency,

 6 Contingency Plan for Shutdown 7 (Jan. 14, 2018), https://www.epa.gov/sites/production/files/2018-

 7 12/documents/epa_contingency_plan_december_18_2018_508.pdf.

 8          Therefore, if the Court orders this matter to continue, the appropriate DOJ and EPA personnel

 9 will be authorized to meet and confer regarding the processing of the specific FOIA requests at issue in

10 this case. If the Court intends to grant Plaintiff’s motion, Defendant requests the opportunity to submit

11 its own proposed order that clarifies the narrow issue before the Court.

12

13 DATED: January 16, 2019                               Respectfully submitted,

14                                                       DAVID L. ANDERSON
                                                         United States Attorney
15
                                                         /s/ Adrienne Zack
16
                                                         ADRIENNE ZACK
17                                                       Assistant United States Attorney

18

19

20

21

22

23

24

25

26

27

28

     DEF. RESP. TO PLTF’S ADMIN. MOT. TO LIFT STAY
     3:18-CV-3472-EDL
